Appeal from a judgment of the Monroe County Court (John L. DeMarco, J.), rendered July 21, 2010. The judgment convicted defendant, upon a nonjury verdict, of grand larceny in the fourth degree (five counts), petit larceny (two counts) and criminal mischief in the fourth degree.
*1434It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Cooper ([appeal No. 1] 128 AD3d 1431 [2015]). Present — Centra, J.P., Peradotto, Carni, Sconiers and DeJoseph, JJ.